Name: Commission Regulation (EEC) No 2931/81 of 12 October 1981 suspending the customs duties applicable on import into the Community of Nine of certain agricultural products coming from Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 293/8 Official Journal of the European Communities 13 . 10 . 81 COMMISSION REGULATION (EEC) No 2931/81 of 12 October 1981 suspending the customs duties applicable on import into the Community of Nine of certain agricultural products coming from Greece HAS ADOPTED THIS REGULATION : Article 1 1 . The duties applicable on import into the Community of Nine from Greece of the products listed in the Annex hereto shall be suspended at the level of the duties indicated against each such product . 2 . However, where, in respect of the products referred to in the above paragraph , application of the provisions of Article 64 ( 1 ) of the Act of Accession of Greece results in the level of customs duty lower than that at which the duties have been suspended, the former level shall apply. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 64 (4) (b) thereof, Whereas a suspension of the duties applicable on import into the Community of Nine of certain agri ­ cultural products coming from Greece constitutes a step towards accelerating harmonization of the intra ­ Community customs system and does not interfere with trade in present circumstances ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the agri ­ cultural management committees, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 October 1981 . For the Commission Poul DALSAGER Member of the Commission 13 . 10 . 81 No L 293/ 9Official Journal of the European Communities ANNEX Rate of dutyCCTheading No Description (% ) 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02 , 01.03 or 01.04, fresh , chilled or frozen : B. Offals : II . Other : d ) Other :  Of domestic sheep 2-1  Other Free 02.06 i Meat and edible meat offals (except poultry liver), salted , in brine, dried or smoked : C. Other : II . Of sheep and goats : I1 b ) Offals :  Of domestic sheep  Other 16-8 Free 07.04 Dried, dehydrated or evaporated vegetables , whole , cut, sliced , broken or in powder, but not further prepared : 10-1A. Onions 08.03 Figs , fresh or dried : ex B. Dried :  In immediate containers of a net capacity of more than 1 5 kg 7 08.04 Grapes , fresh or dried : I B. Dried : II . Other 2-6 09.09 Seeds of anise , badian, fennel , coriander, cumin , caraway and juniper : A. Neither crushed nor ground : II . Badian seed Free ; III . Seeds of fennel , coriander, cumin , caraway and juniper : b) Other : 2 . Other : B. Crushed or ground : i I. Badian seed III . Other Free Free Free 12.07 ; Plants and parts ( including seeds and fruit) of trees , bushes , shrubs or other plants , being goods of a kind used primarily in perfumery, in pharmacy , or for insecticidal , fungicidal or similar purposes , fresh or dried , whole , cut, crushed , ground or powdered : A. Pyrethrum (flowers , leaves , stems, peel and roots) Free C. Tonquin beans Free No L 293/ 10 Official Journal of the European Communities 13 . 10 . 81 CCT heading No Description Rate of duty(% ) 15.02 Fats of bovine cattle , sheep or goats , unrendered ; rendered or solvent-extracted fats (including 'premier jus ') obtained from those unrendered fats : B. Other : II . Unrendered fats of sheep or goats ; rendered or solvent ­ extracted fats (including 'premier jus') obtained from those fats :  Of domestic sheep 4-5  Other Free 16.02 Other prepared or preserved meat or meat offal : B. Other : III . Other : b ) Other : 2 . Other : aa) Of sheep or goats 14 20.01 Vegetables and fruit, prepared or preserved by vinegar or acetic acid, with or without sugar, whether or not containing salt , spices or mustard : C. Other 6 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : A. Mushrooms 16-1 H. Other, including mixtures :  Mixtures :  TÃ ¼rlÃ ¼' mixtures containing French beans, aubergines , courgettes and various other vegetables 77  Other 15-4  Carrots 1 2-3  Other 6-1 20.06 Fruit otherwise prepared or preserved, whether or not containing added sugar or spirit : A. Nuts (including ground-nuts), roasted, in immediate packings of a net capacity : I. Of more than 1 kg 4-1 II . Of 1 kg or less 4-6 B. Other : I. Containing added spirit : a) Ginger : 1 . Of an actual alcoholic strength by mass not exceeding 11-85% mas 20-3 2 . Other 22-4 b) Pineapples , in immediate packings of a net capacity : 1 . Of more than 1 kg : aa) With a sugar content exceeding 17% by weight 22 ·4 bb) Other 22-4 13 . 10 . 81 Official Journal of the European Communities No L 293/ 11 CCT heading No Rate of duty (% )Description B. I. b) 2 . Of 1 kg or less :20.06 (cont 'd) aa ) With a sugar content exceeding 19% by weight bb) Other c ) Grapes : 22-4 22-4 22-4 22-4 1 . With a sugar content exceeding 13 % by weight . . 2 . Other d) Peaches , pears and apricots , in immediate packings of a net capacity : 1 . Of more than 1 kg : aa ) With a sugar content exceeding 13 % by weight : 11 . Of an actual alcoholic strength by mass not exceeding 11-85 % mas 22. Other bb) Other : 11 . Of an actual alcoholic strength by mass not exceeding 11-85% mas 22 22-4 22 22-4 22-4 22-4 22 . Other 2 . Of 1 kg or less : aa ) With a sugar content exceeding 15 % by weight bb) Other e ) Other fruits : 1 . With a sugar content exceeding 9 % by weight : aa ) Of an actual alcoholic strength by mass not exceeding 11-85% mas 22 22-4bb) Other 2 . Other : aa) Of an actual alcoholic strength by mass not exceeding 11-85% mas 22 22-4bb) Other f) Mixtures of fruit : 1 . With a sugar content exceeding 9 % by weight : aa) Of an actual alcoholic strength by mass not exceeding 11-85% mas bb) Other 2 . Other : 22 22-4 22 22-4 aa) Of an actual alcoholic strength by mass not exceeding 11-85% mas bb) Other No L 293/ 12 Official Journal of the European Communities 13 . 10 . 81 CCT heading No Description Rate of duty(% ) 20.06 B. II . Not containing added spirit : (cont 'd) a) Containing added sugar, in immediate packings of a net capacity of more than 1 kg : 2 . Grapefruit segments 2-6 4 . Grapes 15-4 5 . Pineapples : aa) With a sugar content exceeding 17 % by weight 15-4 bb) Other 15-4 8 . Othjer fruits :  Melons and watermelons 15  Grapefruit 3  Other 15 b) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : 2 . Grapefruit segments 2-6 4 . Grapes 16-8 5 . Pineapples : aa ) With a sugar content exceeding 19 % by weight 16-8 bb) Other 16-8 8 . Other fruits :  Melons and watermelons 16-8  Grapefruit 3-3  Other 16-8 c) Not containing added sugar, in immediate packings of a net capacity : 1 . Of 4-5 kg or more : dd) Other fruits :  Pineapples , melons and watermelons .... 16-1  Grapefruit 3-2  Other 16-1 2 . Of less than 4-5 kg : bb) Other fruits and mixtures of fruit :  Pineapples , melons and watermelons 16-1  Grapefruit 3-2  Other 16-1 20.07 Fruit juices ( including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not containing spirit : A. Of a specific gravity exceeding 133 at 15 = C : I. Grape juice (including grape must) : a) Of a value exceeding 22 EUA per 100 kg net weight 35 b) Of a value not exceeding 22 EUA per 100 kg net weight : 1 . With an added sugar content exceeding 30 % by weight 35 2 . Other 35